But the Court said it was not the intention of the statute, that any little errors in the account rendered should subject the defendant to costs, where he shows a willingness to give all the information in his power. The refusal to render a true account should be such as would show an intention to embar rass the other party.
*423Whiting, lb'' the defendant, likewise claimed costs ; but the Court observed that the statute in question does not give costs to the defendant, and that in the present case he was not the prevailing party and so not entitled under the general statute provision respecting costs.
Redemption decreed.1

 See Revised Stat. c. 107, § 18,19,